                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   MAERSK LINE,

                  Plaintiff,

         v.                           Civil No. 18-11668 (NLH/KMW)

   TJM INTERNATIONAL LIMITED          ORDER
   LIABILITY COMPANY, and
   MARSH AND ASSOCIATES SIGNING
   SERVICES, LLC, and
   CHERYL MARSH,

                  Defendants.


     For the reasons expressed in the Court’s Opinion filed

today,

     IT IS on this    3rd   day of            July          , 2019

     ORDERED that Plaintiff’s Amended Motion for Default

Judgment as to TJM International Limited Liability Company and

Marsh and Associates Signing Services, LLC be, and the same

hereby is, GRANTED; and it is further

     ORDERED that final judgment be entered in a separate

document of even date pursuant to Federal Rules of Civil

Procedure 58(a) against TJM International Limited Liability

Company and Marsh and Associates Signing Services, LLC, jointly

and severally, in the principal damage amount of $62,427.50 plus

$489.99 in costs and disbursements; and it is further
     ORDERED that Plaintiff shall file a supplemental brief

concerning attorney’s fees within fourteen (14) days of this

order.

                                    Noel L. Hillman
At Camden, New Jersey              NOEL L. HILLMAN, U.S.D.J.
